DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/27/2021, which is “OK TO ENTER”.
Claims 22-41 are currently pending. Claims 1-21 are cancelled. Claim 39 is independent.
Response to Arguments
Applicants’ arguments and amendments, filed 10/27/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-8 of the office action mailed 9/2/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and the claims are allowed as noted below in the section “Allowable Subject Matter”.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner called the Attorney of Record, Michael Kucher (Reg. No: 69,114), for an examiner’s amendment on 11/9/2021. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Kucher on 11/9/2021.  
The application has been amended as follows: 
In the Claims, cancel Claims 22-38.
In the Claims, add New Claims 42-58 as follows:

43. (New) The illumination device according to claim 39, wherein the pixels of the first type and the infrared pixels are arranged in a common matrix arrangement.  
44. (New) The illumination device according to claim 43, wherein a surface coverage of infrared pixels in a central region of the common matrix arrangement is higher than in an edge region of the common matrix arrangement.  
45. (New) The illumination device according to claim 43, further comprising an intermediate carrier arranged between the control circuit and the first and second semiconductor chips, wherein the semiconductor chips are electrically conductively connected to the control circuit via the intermediate carrier.  
46. (New) The illumination device according to claim 43, wherein the pixels of the first type and the infrared pixels of the common matrix arrangement are integrated into a common semiconductor chip.  
47. (New) The illumination device according to claim 39, wherein the semiconductor component has a plurality of pixels of a second type configured to emit radiation in the visible spectral range.  
48. (New) The illumination device according to claim 47, wherein the pixels of the first type are configured to emit warm white light and the pixels of the second type are configured to emit cold white light.  

50. (New) The illumination device according to claim 47, wherein the pixels of the first type are arranged in the first matrix arrangement and the pixels of the second type are arranged in the second matrix arrangement, and wherein both the first matrix arrangement and the second matrix arrangement have a portion of the infrared pixels.  
51. (New) The illumination device according to claim 50, wherein each pixel of the first matrix arrangement is associated with a pixel of the second matrix arrangement such that the radiation emitted by these pixels overlap in the field of view.  
52. (New) The illumination device according to claim 39, further comprising a radiation conversion element associated with the pixels of the first type, wherein the radiation conversion element is configured to at least partially convert primary radiation into secondary radiation, and wherein the radiation conversion element has a thickness between 40µm and 100µm inclusive.  
53. (New) The illumination device according to claim 39, wherein a total luminous area of all infrared pixels is not more than 80 % of a total luminous area of the pixels of the first type.  
54. (New) An electronic device comprising: 
the illumination device according to claim 39; and 
at least one radiation receiver configured to detect radiation radiated into the field of view and reflected back from the field of view.  

56. (New) The electronic device according to claim 54, further comprising a housing with an opening through which both the radiation of the pixels of the first type and the radiation of the infrared pixels are emittable.  
57. (New) A method comprising: 
using the illumination device according to claim 39 as a light source for a biometric authentication.  
58. (New) The method according to claim 57, wherein the authentication is performed by an iris scan using illumination by the infrared pixels.
Allowable Subject Matter
Claims 39-58 are allowed.
Regarding independent claim 39, the claim is allowed for reasons as previously indicated in line number 9 of the office action mailed on 9/2/2021.
Claims 40-58 are allowed as being dependent on allowed claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAY C CHANG/
Primary Examiner, Art Unit 2895